Citation Nr: 1241971	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an initial increased evaluation for dismobility intestinal disorder (previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds), currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military duty from May 1968 to November 1970.  Service records reflect the Veteran's service in the Republic of Vietnam as well as his receipt of the Purple Heart Medal and the Combat Action Ribbon, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July and September 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the July 2008 rating decision, the RO, in pertinent part, granted service connection for gastritis (also claimed as bowel movements and internal problems due to shell fragment wounds) and assigned a zero percent evaluation, effective January 31, 2008.  Subsequently, by rating action dated in March 2009, the RO awarded an increased evaluation to 10 percent for dismobility intestinal disorder, previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds, effective January 31, 2008.  As a higher schedular disability rating is possible with respect to this disability, the claim remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  In addition, in the July 2008 rating decision, service connection for a bilateral knee disability was denied.  In the September 2008 rating decision, in pertinent part, service connection for bilateral hearing loss was granted with an evaluation of zero percent, effective January 31, 2008.

As the Veteran has disagreed with the initial ratings assigned following the grant of service connection for dismobility intestinal disorder and bilateral hearing loss, the Board has characterized such claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).

The issues were previously remanded by the Board in August 2011 for additional development. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial increased evaluation for dismobility intestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current bilateral knee disorder was not shown in service or within the first post-service year, and is unrelated to service or to a disease or injury of service origin.

2.  The Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and level I in the left ear.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by military service; nor may the incurrence of a left knee disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Veteran was notified in letters dated in February and October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board notes that in its August 2011 remand, the RO was requested to obtain any relevant treatment records for the Veteran's claimed knee disorder from Knoxville dated in the late 1990s.  In a September 2011 letter, the RO requested that the Veteran provide information related to the late 1990s treatment; however, the Veteran provided no information related to this treatment that would permit the RO to obtain any possible treatment records.  The Board stresses, however, that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).






Service Connection 

Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (emphasis added); 38 C.F.R. § 3.303(a).  A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2012).

Factual Background 

Service records show the Veteran was treated for shell fragment wounds incurred in an explosive blast to his abdomen.  An in-service clinical record dated in July 1970 indicates that the Veteran suffered multiple shrapnel wounds to his face, neck, chest, back, abdomen, arms, and legs from an exploding booby trap.

Post-service, an August 2008 VAMC clinician note indicates that the Veteran complained of knee discomfort for the past several years with the left knee giving out.  It was mentioned in the clinician note that there was an evaluation of the Veteran's knee conducted in Knoxville ten years ago, but an etiology was not found. 

In a December 2008 VA progress note, the Veteran complained of a 20 year history of left knee pain and weekly left knee buckling.  The examiner found medial collateral laxity causing instability.  An x-ray from that time found minimal medial joint space narrowing and osteoarthritic spurring, otherwise normal left knee.  The right knee x-rays also showed minimal medial joint space narrowing, otherwise normal right knee. 

Additional VA progress notes dated through February 2011 indicate ongoing complaints of bilateral knee pain.

During an October 2011 VA examination, the Veteran reported he began to experience pain in the left knee in the mid-1970s.  He reported he first sought treatment with an orthopedic physician in Knoxville around 1992 or 1993, but he did not remember the name of the physician.  The Veteran complained of pain in the right knee starting in 1995.  He was injured by a mortar explosion which occurred about 10 to 15 feet away from him in 1970, and he was uncertain regarding any relationship between the reported injuries suffered in the explosion and his knee symptoms.  After a physical examination, the examiner determined that the Veteran's knee symptoms, probably caused by degenerative joint disease, were not at least as likely as not caused by the explosive injuries he received while in the military.  The explosion occurred in 1970 and he did not remember a specific injury to his knees.  The left knee first became symptomatic in the 1970s and reportedly an orthopedic examination in the early 1990s was non-revealing.  The right knee was not symptomatic until the 1980s.  Although the Veteran had demonstrated mild degenerative joint disease in both knees, the examiner was unable to relate the disease to his service injury. 

Analysis

The Veteran has asserted that his bilateral knee problems are the result of a left knee injury during service.  The Board recognizes the Veteran injured his legs and abdomen in an in-service blast; however, there is no indication that this led to a chronic disorder.  Further, there is no opinion which links the Veteran's in-service injury to his current bilateral knee disorder.  

Based upon the available evidence of record, the Board finds it is not demonstrated that a chronic bilateral knee disorder was manifest during active service, nor was a bilateral knee disorder demonstrated within the first post-service year.  Objective medical finding of a bilateral knee disorder is first shown in 2008, over 25 years after separation from active service and cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current knee disorder diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  To the contrary, the VA medical opinion obtained recognized the Veteran's in-service blast injury, but could not relate the injury to the Veteran's current knee symptoms.  Consequently, the Board finds that entitlement to service connection for a bilateral knee disorder on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases.   

The Board has carefully considered the statements regarding the Veteran's knee disabilities.  The Veteran would be competent to state that his bilateral knee symptoms started in service and have continued since then; however, he has not made such an allegation.  

While the Board does not doubt the sincerity of the Veteran's belief that his knee disorder was a result of his active service, this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, while the Veteran is competent to say he had knee pain after service, the Veteran is not competent to say that his current bilateral knee disorder was the result of an injury in service.  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

Given the absence of evidence that the Veteran had a chronic left knee injury in service with chronic residuals and the absence of any opinion that the Veteran's current bilateral knee disorder is related to service, the Board must find that the preponderance of the evidence is against the claim for service connection for a bilateral knee disorder.  

Increased Rating

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as 'moderate,' 'moderately severe' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. 4.6 (2012).  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2012). The rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or are 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2012).  In this case, the Veteran's test results do not meet the numerical criteria for such a rating, and thus his hearing loss will be rated by the usual method only.

The Veteran underwent VA audiological examination in March 2008.  At that time, the pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
5
20
50
40
28.75
LEFT
25
20
60
60
65
51.25

Speech recognition ability was 98 percent in the right ear and 100 percent in the left ear.  The Veteran reported that he had difficulty understanding speech without visual cues.

For the right ear, the average pure tone threshold of 29 decibels, with a speech discrimination rate of 98 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2012).  For the left ear, the average pure tone threshold of 51 decibels, with a speech discrimination rate of 100 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2012).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2012).

The Veteran underwent another VA audiological examination in September 2008.  At that time, the pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
5
20
50
40
28.75
LEFT
25
20
60
60
65
51.25

Speech recognition ability was 98 percent in the right ear and 100 percent in the left ear.  The Veteran reported that he had difficulty understanding speech without visual cues.

For the right ear, the average pure tone threshold of 29 decibels, with a speech discrimination rate of 98 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2012).  For the left ear, the average pure tone threshold of 51 decibels, with a speech discrimination rate of 100 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2012).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2012).

The Veteran submitted a private October 2009 audiological examination.  At that time, the pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
5
25
50
50
32.5
LEFT
20
20
55
65
70
52.5

No speech recognition scores were reported.  

Without speech recognition scores, the rating derived from the October 2009 private audiological examinations is not possible. 

The Veteran underwent another VA audiological examination in September 2011.  At that time, the pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
10
35
55
40
35
LEFT
25
25
65
65
65
55

Speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.  Regarding the effect that the Veteran's hearing loss had on his daily life and occupation, the Veteran reported problems hearing soft-spoken voices, telephone conversations, television and music volume (must be loud), and one-on-one conversations (misses out on some words).  He also reported problems hearing his co-workers because he was required to wear hearing protection devices and with his earplugs and ear muffs combined, he could not hear his co-workers. 

For the right ear, the average pure tone threshold of 35 decibels, with a speech discrimination rate of 96 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2012).  For the left ear, the average pure tone threshold of 55 decibels, with a speech discrimination rate of 94 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2012).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2012).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Neither the March 2008 nor the September 2008 VA examination reports provide a description of the functional effects of the Veteran's hearing loss disability. However, as noted, the September 2011 VA examiner provided a detailed statement regarding the functional effects of the Veteran's hearing loss on both his occupation and daily activities, and the Veteran also set forth the functional effects of his hearing loss at each of his VA examinations.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, according to the audiometric test results, as compared to the rating criteria, a compensable disability rating may not be granted for all periods under consideration.

In sum, the weight of the credible evidence demonstrates that the Veteran's bilateral hearing loss does not warrant an initial compensable rating under Diagnostic Code 6100 for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

A determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do that, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If that is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular rating does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step to determine whether, to accord justice, an extraschedular rating must be assigned.  38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

In this instance, the Veteran's service-connected bilateral hearing loss disability is accounted for in Diagnostic Code 6100.  The Board finds that the assigned disability rating adequately addresses the Veteran's symptoms of his bilateral hearing loss disability.  Higher ratings than the assigned rating are available under the diagnostic criteria.  Therefore, the Board finds that the Diagnostic Code and schedular criteria applied for the Veteran's service-connected disability adequately describe the current disability level and symptomatology, and referral for an extraschedular rating is not warranted.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.


REMAND

Unfortunately the Board finds that further RO action on the issue of entitlement to an initial increased evaluation for dismobility intestinal disorder (previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds), currently evaluated as 10 percent disabling, is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In a letter dated in November 2012, the Veteran asserted that his dismobility intestinal disorder and painful episodes have increased, causing severe pain and abnormal bowel movements and internal problems.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his intestinal disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, which treated him for his GI disorder that are not already associated with the claims folder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, assure that those records are made available (by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Schedule the Veteran for another VA stomach examination to reassess the severity and manifestations of his intestinal disorder as determined by the applicable rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307 (2012).  Conduct all diagnostic testing, to include an endoscopy, and evaluation needed to make this determination.  The claims folder, including a complete copy of this remand, must be made available to the examiner for a review of the Veteran's pertinent medical and other history.

4.  After completion of the above development, the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


